This application having been submitted to the whole court, it is adjudged and ordered that the petition be dismissed for the reason that it was not filed within 15 days of the overruling of petitioner's application for rehearing in the Court of Appeals as required by rule 42 (175 Ala. xx). The court is of opinion that the act of September 15, 1915 (Acts, p. 606), has no effect upon the operation of the rule.
The writer, considering beforehand and doubting the propriety of the decision thus established (for which reason he brought the case to a conference of all the judges), had prepared an opinion on the meritorious question presented by the petition, and, sustaining the conclusion reached by the Court of Appeals, preferred to put the result on that ground. He now acquiesces in the court's disposition of the matter.
Petition for certiorari dismissed. All the Justices concur.